The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated her a juvenile delinquent and placed her on probation. The court adopted the least restrictive dispositional alternative consistent with appellant’s needs and those of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). The seriousness of the offenses and appellant’s poor school attendance record justified a longer period of supervision than an ACD would have provided. Concur— Andrias, J.E, Saxe, Acosta, Freedman and Richter, JJ.